Citation Nr: 1742008	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-45 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date than April 14, 2014 for the grant of service connection for tinnitus.  

2.  Entitlement to an earlier effective date than April 14, 2014 for the grant of an increased 20 percent disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1956 to May 1959 and from June 1959 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction over the Veteran's claims file lies with the RO in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for tinnitus was received by VA on April 14, 2014, and the record contains no statement, communication, or other information from the Veteran, prior to April 14, 2014, that can reasonably be construed as constituting a claim of entitlement to service connection for tinnitus.

2.  A final September 2010 rating decision increased the disability rating for bilateral hearing loss from noncompensable to 10 percent effective March 25, 2010.

3.  The Veteran's April 14, 2014 claim was also accepted by VA as a claim of entitlement to an increased disability rating for bilateral hearing loss, and the record contains no statement, communication, or other information from the Veteran between September 2010 and April 14, 2014, that can reasonably be construed as constituting a claim of entitlement to an increased rating for bilateral hearing loss.  

4.  It is not factually ascertainable that the increase in the Veteran's bilateral hearing loss disability occurred within the one-year period preceding his filing of the increased rating claim on April 14, 2014.
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 14, 2014 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.155, 3.400 (2016).  

2.  The criteria for an earlier effective date than April 14, 2014 for the grant of an increased 20 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.155, 3.159, 3.400, 4.1, 4.2. 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist regarding the claims adjudicated herein.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Earlier Effective Dates - Generally  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).  

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Thus, prior to March 24, 2015, the standardized forms were not required.

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

II.A.  EED - Service Connection, Tinnitus  

The Veteran asserts that an effective date earlier than April 14, 2014 is warranted for the grant of entitlement to service connection for tinnitus.  He specifically asserts that the effective date should be in 2010.  See Notice of Disagreement received in August 2014; VA Form 9 (Appeal to the Board of Veterans' Appeals) received September 2016.

Following a review of the record, the Board finds that the preponderance of evidence weighs against the Veteran's claim, as there is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as not being earlier than the date of claim under the statute and as the date of claim or the date entitlement arose, whichever is later, under the regulation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  

At the outset, the Board notes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012).  On April 14, 2014, the Veteran specifically filed a service connection claim using the medical term tinnitus, and the service connection award has been made effective to the April 14, 2014 claim.

Significantly, there exists no communication that could reasonably be construed as a formal or informal claim for service connection for tinnitus prior to April 14, 2014, when the Veteran's tinnitus claim was received by VA.  In this respect, prior to April 14, 2014, the Veteran did not submit any written statement reflecting an intent to file a service connection claim for tinnitus - either by reference to the medical term tinnitus or to the symptoms such as ringing, buzzing, roaring or clicking.  In 2010, the Veteran did file a claim for an increased rating for bilateral hearing loss.  While tinnitus may affect the ability to hear, hearing loss and tinnitus are separate and distinct medical disabilities.  See generally 38 C.F.R. § 4.85, 4.87 DCs 6100, 6260.  The Board finds no written statement prior to April 14, 2014 which can reasonably be construed as reflecting an intent to file a service connection claim for tinnitus.

The Board acknowledges the Veteran's report of manifesting tinnitus prior to the effective date of award.  However, as a matter of law, the effective date of award can be no earlier than the date he filed his original service connection claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board has considered whether 38 C.F.R. § 3.157(b), in effect prior to April 2014, is applicable.  This provision stated that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, any reference to tinnitus symptoms in the VA clinic setting cannot constitute a formal or informal claim under 38 C.F.R. § 3.157(b).  Pacheco, 27 Vet. App. 21 (2014); Sears, 16 Vet. App. at 249.

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection for tinnitus earlier than April 14, 2014 is warranted, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date earlier than April 14, 2014 for the grant of service connection for tinnitus is not warranted, there is no reasonable doubt to be resolved, and the appeal is denied.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  EED - Increased Rating, Bilateral Hearing Loss  

The Veteran's bilateral hearing loss disability is currently rated as 10 percent disabling prior to April 14, 2014 and as 20 percent disabling thereafter under 38 C.F.R. § 4.85, DC 610.  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  The Rating Schedule also recognizes exceptional patterns of hearing impairment, and the Board has applied the relevant rating criteria as warranted below.  See 38 C.F.R. § 4.86 (2016).  

The Veteran's April 14, 2014 claim of entitlement to service connection for tinnitus was also accepted by VA as a claim of entitlement to an increased disability rating for his service-connected bilateral hearing loss.  Following his April 2014 claim, a VA audiology examination in May 2014 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
50
70
85
85
73
LEFT
60
80
90
90
80

Speech recognition scores based on the Maryland CNC Test were 80 percent in the right ear and 76 percent in the left ear.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Based upon the May 2014 VA examination results, Table VI assigns Roman numeral IV to the right ear and Roman numeral V to the left ear; as such, Table VII indicates a 10 percent disability rating is warranted.  38 C.F.R. § 4.85(e).  With application of Table VIa, which indicates the assignment of Roman numeral VII for the exceptional pattern of hearing loss in the left ear, a 20 percent disability rating is warranted.  Id.; see also 38 C.F.R. § 4.86.  

As a result, the RO assigned an effective date of April 14, 2014 for the award of the 20 percent rating for hearing loss - which is the date the Veteran filed his claim for an increased rating.  The Veteran seeks an earlier effective date for the award of an increased rating for bilateral hearing loss.  He has contended that his 20 percent rating should be effective "around April 2010."  See VA Form 9 (Appeal to the Board of Veterans' Appeals) received September 2016.

The Veteran did file an increased rating claim for bilateral hearing loss on March 25, 2010.  A September 2010 rating decision increased the disability rating from noncompensable to 10 percent effective March 25, 2010.  On September 16, 2010, the Veteran was provided notice of the September 2010 rating decision and his appellate rights.  The Veteran did not submit a notice of disagreement, or new and material evidence pertinent to his hearing loss disability, within one year of the notice of decision.  Thus, the September 2010 rating decision became final and is not subject to revision absent clear and unmistakable error, which has not been alleged.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

Following the final September 2010 rating decision, the record next reflects that the Veteran filed a claim for an increased rating for hearing loss on April 14, 2014.  There are no interim written communications that could reasonably be construed as a formal or informal claim for an increased rating for bilateral hearing loss.  Between September 2010 and April 2014, the Veteran's VA medical records do not contain any results of a particular examination or event which can be construed as constituting an informal application for an increased rating under 38 C.F.R. § 3.157(b).  See Massie v. Shinseki, 25 Vet. App. 123 (2011).

Thus, the remaining question is whether it is factually ascertainable that the increase in the Veteran's bilateral hearing loss occurred within the one-year period preceding his filing for an increased rating on April 14, 2014.  The Veteran generally alleges that the extent of his current hearing loss was existent in 2010.  If true, the Board would have no option but to deny the claim as a matter of law as the Veteran would be describing the onset of the current disability status more than one year prior to the filing of the increased rating claim on April 14, 2014.  Harper, 10 Vet. App. at 126-27.  Here, the Veteran has not described in specific terms any particular date within the one year period preceding April 14, 2014 wherein he perceived a worsening of his hearing loss to the 20 percent level, and the Board cannot factually ascertain from a combination of the lay and medical evidence that the Veteran's bilateral hearing acuity reached the 20 percent level at any particular time in the one year period prior to April 14, 2014.  Thus, the Board finds that it is not factually ascertainable that the increase in the Veteran's bilateral hearing loss disability occurred within the one-year period preceding his filing of an increased rating claim on April 14, 2014.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

In conclusion, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an effective date earlier than April 14, 2014 for the assignment of an increased 20 percent disability rating for bilateral hearing loss.  As such, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400; Gilbert, 1 Vet. App. 49.  


ORDER

An earlier effective date than April 14, 2014 for the grant of service connection for tinnitus is denied.  

An earlier effective date than April 14, 2014 for the grant of an increased 20 percent disability rating for bilateral hearing loss is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


